IN THE SUPREME COURT OF THE STATE OF DELAWARE

RYAN WOLLNER,                                §
                                             §
       Plaintiff Below,                      §   No. 257, 2022
       Appellant,                            §
                                             §   Court Below—Court of Chancery
       v.                                    §   of the State of Delaware
                                             §
PEARPOP INC.,                                §   C.A. No. 2021-0157
                                             §
       Defendant Below,                      §
       Appellee.                             §

                          Submitted: November 21, 2022
                          Decided:   December 13, 2022

                                      ORDER

      It appears to the Court that, on November 4, 2022, the Chief Deputy Clerk

issued a notice, by certified mail and through File & ServeXpress, directing the

appellant to show cause why his appeal should not be dismissed for his failure to file

an opening brief and appendix. The opening brief and appendix were due by

October 13, 2022. Postal records confirm that the notice to show cause was

delivered on November 8, 2022. A timely response to the notice to show cause was

due on or before November 18, 2022. To date, the appellant has not filed an opening

brief or responded to the notice to show cause. Dismissal of this appeal is therefore

deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Gary F. Traynor
                                          Justice




                                       2